Appellate Case: 21-6085     Document: 010110637770         Date Filed: 01/27/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             January 27, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  ALAN E. STRICKLAND,

        Petitioner - Appellant,

  v.                                                           No. 21-6085
                                                       (D.C. No. 5:21-CV-00064-HE)
  SCOTT CROW,                                                  (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

        Petitioner Alan E. Strickland, a prisoner in Oklahoma state custody proceeding

 pro se,1 seeks a Certificate of Appealability (“COA”) to challenge the district court’s

 dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. Because

 reasonable jurists could not debate the propositions that Mr. Strickland neither timely

 filed his § 2254 petition nor demonstrated a basis for overcoming the timeliness bar to

 review, we deny a COA and dismiss this matter.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
        1
         Because Mr. Strickland proceeds pro se, “we liberally construe his filings, but
 we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 21-6085      Document: 010110637770          Date Filed: 01/27/2022     Page: 2



                                    I. BACKGROUND

        In 2017, an Oklahoma jury convicted Mr. Strickland of first-degree murder and

 the court sentenced him to a term of life imprisonment. The Oklahoma Court of Criminal

 Appeals (“OCCA”) affirmed his conviction and sentence on July 12, 2018.

 Mr. Strickland did not file a petition for certiorari with the Supreme Court for further

 review on direct appeal.

        On September 20, 2019, Mr. Strickland filed an application for post-conviction

 relief in state court.2 The state court denied the application and the OCCA affirmed the

 denial on December 22, 2020.

        On January 25, 2021, Mr. Strickland placed his 28 U.S.C. § 2254 petition in the

 prison’s legal mailing system, and the Clerk of Court for the United States District Court

 for the Western District of Oklahoma filed the petition four days later, on January 29,

 2021. Mr. Strickland challenged his conviction by asserting three claims: (1) actual

 innocence, (2) ineffective assistance of trial counsel, and (3) ineffective assistance of

 appellate counsel.



        2
          See Application for Post Conviction Relief, State v. Strickland, Oklahoma
 County District Court, Oklahoma, Case No. CF-2015-7080,
 https://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=CF-
 2015-7080. Although the record on appeal does not include Mr. Strickland’s application
 for state post-conviction relief filed on September 20, 2019, we take judicial notice of the
 docket report in his state post-conviction proceedings. See United States v. Smalls, 605
 F.3d 765, 768 n.2 (10th Cir. 2010) (recognizing a court may take judicial notice of docket
 information from another court); United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th
 Cir. 2007) (“Although we are not obliged to do so, we may exercise our discretion to take
 judicial notice of publicly-filed records in our court and certain other courts concerning
 matters that bear directly upon the disposition of the case at hand.”).
                                               2
Appellate Case: 21-6085      Document: 010110637770         Date Filed: 01/27/2022      Page: 3



         Respondent Scott Crow, Director of the Oklahoma Department of Corrections,

 filed a motion to dismiss Mr. Strickland’s petition as untimely pursuant to 28 U.S.C.

 § 2244(d)(1), arguing the petition was filed thirteen-days outside of the one-year

 limitation period. Mr. Strickland opposed Director Crow’s motion, arguing his petition

 was timely for two reasons: (1) he did not receive a copy of the OCCA’s December 22,

 2020, order affirming the denial of his application until January 2, 2021; and (2) at the

 time, his housing unit was under a COVID-19 quarantine lockdown, restricting his access

 to the law library.

         According to Mr. Strickland, he had twenty-four days remaining in the

 § 2244(d)(1) one-year filing deadline when his state application for post-conviction relief

 tolled the running of that limitation period. Given this calculation, his delayed receipt of

 the OCCA’s order, and his limited access to the law library, Mr. Strickland asserted his

 filing was timely on the day it was mailed, January 25, 2021. Mr. Strickland also noted

 his § 2254 petition demonstrated “proper evidence and arguments to support his actual

 and factual innocence” and requested that the district court schedule an evidentiary

 hearing for the purpose of proffering evidence of his actual innocence claim. ROA Vol.

 III at 5.

         Without holding an evidentiary hearing, the magistrate judge recommended the

 district court grant Director Crow’s motion and dismiss Mr. Strickland’s § 2254 petition

 as untimely. 3 In the Report and Recommendation, the magistrate judge determined


         3
          Pursuant to 28 U.S.C. § 636, the district court referred Mr. Strickland’s § 2254
 petition to a magistrate judge for a “preliminary review,” to enter “appropriate orders as
                                               3
Appellate Case: 21-6085      Document: 010110637770         Date Filed: 01/27/2022     Page: 4



 Mr. Strickland’s deadline to file his § 2254 petition was January 12, 2021. After rejecting

 Mr. Strickland’s assertion of timeliness, the magistrate judge concluded Mr. Strickland

 had not demonstrated any exceptional circumstance to warrant the application of

 equitable tolling of the limitations period.

        Mr. Strickland timely objected to the Report and Recommendation. Mr. Strickland

 again argued his delayed receipt of the OCCA’s December 22, 2020, order and limited

 access to the law library were exceptional circumstances warranting equitable tolling of

 the limitation period. Mr. Strickland also maintained his § 2254 petition described “the

 proper evidence and arguments to support his actual and factual innocence” and renewed

 his request for an evidentiary hearing based on the facts he asserted in support of his

 actual innocence. ROA Vol. III at 24.

        The district court denied Mr. Strickland’s request for an evidentiary hearing and

 rejected his timeliness arguments. The district court agreed with the Report and

 Recommendation, concluding Mr. Strickland’s § 2254 petition was untimely. The district

 court also agreed equitable tolling was inapplicable to Mr. Strickland’s petition. The

 district court then adopted the Report and Recommendation, granted Director Crow’s

 Motion to Dismiss, and dismissed Mr. Strickland’s petition without prejudice. The

 district court denied a COA and entered judgment.




 to non-dispositive matters,” and submit a Report and Recommendation to the district
 judge for “dispositive matters referenced in 28 U.S.C. §§ 636(b)(1)(B), and (C).” ROA
 Vol. I at 1, Dkt. 3.
                                                4
Appellate Case: 21-6085      Document: 010110637770          Date Filed: 01/27/2022       Page: 5



        Mr. Strickland filed a notice of appeal, followed by a request for a COA. In his

 request, Mr. Strickland briefly contends the district court miscalculated the § 2244(d)(1)

 one-year limitation period and erred in not applying equitable tolling to his petition.

 Mr. Strickland next argues he can overcome the timeliness bar because he is actually

 innocent. Liberally construing Mr. Strickland’s request, he also argues the district court

 erred in denying his § 2254 petition without an evidentiary hearing.

                                        II. DISCUSSION

                                     A. Standard of Review

        “For federal habeas claims not adjudicated on the merits in state-court

 proceedings, we exercise our independent judgment and review the federal district court’s

 conclusions of law de novo.” Hooks v. Workman, 689 F.3d 1148, 1163–64 (10th Cir.

 2012) (internal quotation marks omitted). We review “the district court’s decision on

 equitable tolling of the limitation period for an abuse of discretion.” Burger v. Scott, 317

 F.3d 1133, 1138 (10th Cir. 2003). We also review the denial of an evidentiary hearing in

 habeas proceedings for abuse of discretion. Coronado v. Ward, 517 F.3d 1212, 1217

 (10th Cir. 2008).

                                     B. Standard for a COA

        “[A] prisoner seeking postconviction relief under 28 U.S.C. § 2254 has no

 automatic right to appeal a district court’s denial or dismissal of the petition.” Miller-El v.

 Cockrell, 537 U.S. 322, 327 (2003). “Instead, [a] petitioner must first seek and obtain a

 COA.” Id. To obtain a COA, a petitioner must make “a substantial showing of the denial

 of a constitutional right.” 28 U.S.C. § 2253(c)(2). “When, as here, the district court

                                               5
Appellate Case: 21-6085       Document: 010110637770           Date Filed: 01/27/2022       Page: 6



 denies relief on procedural grounds, the petitioner seeking a COA must show both ‘that

 jurists of reason would find it debatable whether the petition states a valid claim of the

 denial of a constitutional right and that jurists of reason would find it debatable whether

 the district court was correct in its procedural ruling.’” Gonzalez v. Thaler, 565 U.S. 134,

 140–41 (2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

                                             C. Analysis

 1. Timeliness

        Section 2244 of Title 28 of the United States Code establishes the applicable

 limitation period to file a petition pursuant to § 2254, stating “[a] 1-year period of

 limitation shall apply to an application for a writ of habeas corpus by a person in custody

 pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1). This limitation period

 begins to run from the latest of four possible accrual dates. See id. Here, the relevant date

 is “the date on which the judgment became final by the conclusion of direct review or the

 expiration of the time for seeking such review.” § 2244(d)(1)(A). Where a defendant

 appeals to the OCCA—the court of last resort for criminal cases in Oklahoma—the

 defendant’s conviction does not become final until “the United States Supreme Court has

 denied review, or if no petition for certiorari is filed, after the time for filing a petition for

 certiorari with the Supreme Court has passed.” Locke v. Saffle, 237 F.3d 1269, 1273 (10th

 Cir. 2001). Once the time for filing a petition for certiorari has passed, and the judgment

 is final, the one-year limitation period is tolled by a “properly filed application for State

 post-conviction . . . review with respect to the pertinent judgment” and continues to toll

 while the application is “pending.” 28 U.S.C. § 2244(d)(2).

                                                 6
Appellate Case: 21-6085      Document: 010110637770         Date Filed: 01/27/2022       Page: 7



        The OCCA affirmed Mr. Strickland’s conviction and sentence on direct appeal on

 July 12, 2018. He then had ninety days from the issuance of the July 12, 2018, order to

 seek certiorari review in the United States Supreme Court. See Locke, 237 F.3d at 1273.

 Where Mr. Strickland did not seek certiorari review, the § 2244(d)(1) limitation period

 began to run ninety days after July 12, 2018, on October 11, 2018, and was due to expire

 one year later, on October 11, 2019, barring any tolling period. See Clay v. United States,

 537 U.S. 522, 532 (2003) (finality occurs when time for seeking review expires); see also

 Robinson v. Golder, 443 F.3d 718, 720 (10th Cir. 2006) (applying the anniversary

 method of calculating the § 2244(d)(1) one-year limitation period).

        With twenty-one days remaining in his § 2241(d)(1) one-year limitation period,

 Mr. Strickland filed his state application for post-conviction relief on September 20,

 2019. This filing began to toll the one-year limitation period, while his state application

 for post-conviction relief remained “pending.” 28 U.S.C. § 2244(d)(2).

        On December 22, 2020, the OCCA issued an order affirming the denial of

 Mr. Strickland’s state application for post-conviction relief. Once the order issued,

 Mr. Strickland’s state post-conviction application was no longer “pending,” and the

 twenty-one days remaining in the limitation period began to run. See Lawrence v.

 Florida, 549 U.S. 327, 332 (2007) (noting § 2244(d)(2)’s tolling ceases once a state court

 of last resort issues a decision). Thus, for his § 2254 petition to be timely, Mr. Strickland

 needed to file it by January 12, 2021. But Mr. Strickland did not mail his § 2254 petition




                                               7
Appellate Case: 21-6085      Document: 010110637770         Date Filed: 01/27/2022       Page: 8



 until January 25, 2021.4 Accordingly, the district court’s conclusion that Mr. Strickland’s

 petition was untimely pursuant to § 2244(d)(1) is not debatable or wrong.

    a. Equitable tolling

        Section 2244(d)(1)’s limitation period is not jurisdictional, and we have

 recognized it is “subject to equitable tolling.” Marsh v. Soares, 223 F.3d 1217, 1220

 (10th Cir. 2000). Equitable tolling of the § 2244(d)(1) one-year limitation period is

 available only where a petitioner demonstrates “‘(1) that he has been pursuing his rights

 diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

 timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v.

 DiGuglielmo, 544 U.S. 408, 418 (2005)). Even accepting Mr. Strickland pursued his

 claims diligently, he has failed to demonstrate any “extraordinary circumstance”

 preventing the timely filing of his § 2254 petition. Id.

        Mr. Strickland provided two reasons why equitable tolling should apply to his

 § 2254 petition. First, he argued the one-year limitation period should have been tolled

 under § 2244(d)(2) until he received the OCCA’s December 22, 2020, order affirming the


        4
           In the Report and Recommendation, the magistrate judge relied on the day
 Mr. Strickland’s § 2254 petition was filed with the district court, rather than the day he
 mailed the petition. Under the prison mailbox rule, a state inmate’s § 2254 petition is
 considered “filed” “on the date it is given to prison authorities for mailing to the court.”
 Price v. Philpot, 420 F.3d 1158, 1165 (10th Cir. 2005); Marsh v. Soares, 223 F.3d 1217,
 1218 n.1 (10th Cir. 2000) (applying the prison mailbox rule to a § 2254 petition). The
 magistrate judge erred in relying on the day Mr. Strickland’s petition was filed (January
 29, 2021), rather than the day he attested to placing it in the prison legal mail (January 25,
 2021). This error, however, does not provide a basis for granting a COA because the
 district court used the mailing date rather than the filing date to calculate the relevant
 time. Moreover, using either date, Mr. Strickland commenced his § 2254 proceeding
 beyond the one-year limitation period.
                                               8
Appellate Case: 21-6085     Document: 010110637770          Date Filed: 01/27/2022         Page: 9



 denial of his application for post-conviction relief, on January 2, 2021. However, the

 tolling period ends on the day the relevant order is issued, not the day the petitioner

 receives the order. See Lawrence, 549 U.S. at 332 (holding § 2244(d)(2)’s tolling ceases

 once a state court of last resort issues a decision). Even if Mr. Strickland was ignorant of

 the date upon which the tolling period expired, “ignorance of the law, even for an

 incarcerated pro se petitioner, generally does not excuse prompt filing.” Marsh, 223 F.3d

 at 1220 (internal quotation marks and citation omitted). Mr. Strickland has not provided

 any reason why we should depart from these well-established rules.

        Second, Mr. Strickland argues the one-year limitation period should be tolled

 because he had limited access to the prison law library due to COVID-19 quarantine

 lockdowns during the twenty-one days after the OCCA issued its December 22, 2020,

 order. While the complete denial of access to legal materials may merit equitable tolling

 of the one-year limitation period, mere limited access to legal resources will not without a

 sufficient showing that the “lack of access caused [the] delay in filing.” Compare United

 States v. Gabaldon, 522 F.3d 1121, 1126 (10th Cir. 2008) (concluding in the context of a

 § 2255 petition, “a complete confiscation of [the petitioner’s] legal materials just weeks

 before his filing deadline would constitute extraordinary circumstances for the purposes

 of equitable tolling”), and Coppage v. McKune, 534 F.3d 1279, 1281–82 (10th Cir. 2008)

 (applying Gabaldon in the context of a § 2254 petition), with Marsh, 223 F.3d at 1221

 (rejecting a petitioner’s argument for the application of equitable tolling, “even assuming

 . . . a short closing of a prison law library could be considered ‘extraordinary,’” where the

 petitioner had not shown how the “lack of access caused his delay in filing”). Although

                                               9
Appellate Case: 21-6085       Document: 010110637770          Date Filed: 01/27/2022       Page: 10



  Mr. Strickland’s access to the law library was limited due to COVID-19 restrictions, he

  has not shown how his limited access “caused his delay in filing” the § 2254 petition,

  especially where he was granted access to the library on January 5, 2021, one week prior

  to the expiration of his one-year deadline. See Marsh, 223 F.3d at 1221. Accordingly, it is

  not debatable whether the district court abused its discretion in finding equitable tolling

  inapplicable to Mr. Strickland’s claims of ignorance of the law and lack of access to the

  law library.

     b. Actual innocence

         In his request for a COA, Mr. Strickland argues his actual innocence should allow

  him a gateway through the procedural bar of § 2244(d)(1). Indeed, “a credible showing of

  actual innocence may allow a prisoner to pursue his constitutional claims . . . on the

  merits notwithstanding the existence of a procedural bar to relief.” McQuiggin v. Perkins,

  569 U.S. 383, 392 (2013). Mr. Strickland’s argument, however, does not merit a COA for

  two reasons. First, Mr. Strickland did not present an actual innocence argument to the

  magistrate judge as an exception for his untimely § 2254 petition in response to Director

  Crow’s motion to dismiss. Nor did Mr. Strickland present this argument to the district

  court in his objection to the magistrate judge’s Report and Recommendation. Although

  he made passing reference to his claim of actual innocence in both filings, Mr. Strickland

  did not advance any facts allowing the district court to evaluate an actual innocence

  argument to avoid the one-year limitation bar of § 2244(d)(1). ROA Vol. III at 5, 24; see

  Eizember v. Trammell, 803 F.3d 1129, 1141 (10th Cir. 2015) (“[T]his court has

  repeatedly instructed that stray sentences . . . are insufficient to present an argument . . .

                                                10
Appellate Case: 21-6085      Document: 010110637770          Date Filed: 01/27/2022      Page: 11



  in a way that might fairly inform opposing counsel or a court of its presence in the

  case.”). By failing to raise this argument in the district court, Mr. Strickland waived

  consideration by this court of an actual innocence argument to overcome the untimeliness

  of his § 2254 petition. See Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996)

  (noting the failure to raise an issue in front of the magistrate judge waives the issue);

  Childers v. Crow, 1 F.4th 792, 797–98 (10th Cir. 2021) (concluding issues not raised

  before the district court are waived, “even for actual-innocence claims”).

         Second, to overcome the untimeliness of his petition based on a claim of actual

  innocence, Mr. Strickland “must establish that, in light of new evidence, ‘it is more likely

  than not that no reasonable juror would have found petitioner guilty beyond a reasonable

  doubt.’” Fontenot v. Crow, 4 F.4th 982, 1030 (10th Cir. 2021) (quoting House v. Bell,

  547 U.S. 518, 537–38 (2006)). Mr. Strickland does not come close to meeting this

  standard. Mr. Strickland’s actual innocence argument in his petition for a COA is

  unsupported by any factual allegations beyond his own retelling of events. 5

         Because reasonable jurists could not debate whether Mr. Strickland’s § 2254

  petition was timely, whether equitable tolling applies to extend the one-year limitation




         5
           To the extent Mr. Strickland challenges the denial of his § 2254 petition based on
  a free-standing claim of actual innocence, we reject the argument because this circuit
  does not recognize such a claim. See Vreeland v. Zupan, 906 F.3d 866, 883 n.6 (10th Cir.
  2018) (denying a COA because an independent claim of actual innocence cannot support
  habeas relief); LaFevers v. Gibson, 238 F.3d 1263, 1265 n.4 (10th Cir. 2001) (“[A]n
  assertion of actual innocence, although operating as a potential pathway for reaching
  otherwise defaulted constitutional claims, does not, standing alone, support the granting
  of the writ of habeas corpus.”).
                                               11
Appellate Case: 21-6085      Document: 010110637770         Date Filed: 01/27/2022       Page: 12



  period, nor whether Mr. Strickland’s claim of actual innocence is both waived and

  unsupported, we decline to grant a COA.

  2. Evidentiary Hearing

         We also disagree with Mr. Strickland’s assertion that the district court erred in

  denying his § 2254 petition without an evidentiary hearing. An evidentiary hearing

  allows a habeas petitioner an opportunity to establish “factual allegations, which, if true,

  would entitle the applicant to federal habeas relief.” Schriro v. Landrigan, 550 U.S. 465,

  474 (2007). Moreover, “[t]he purpose of an evidentiary hearing is to resolve conflicting

  evidence.” Anderson v. Atty. Gen. of Kan., 425 F.3d 853, 860 (10th Cir. 2005).

  Mr. Strickland did not allege any factual dispute which, if true, would entitle him to relief

  from the untimeliness of his § 2254 petition in either his response to the motion to

  dismiss, or his objection to the Report and Recommendation. Because Mr. Strickland

  failed to allege any disputed facts to support an argument as to the timeliness of his

  § 2254 petition, an evidentiary hearing was unnecessary. See id. Therefore, the district

  court did not err in denying Mr. Strickland an evidentiary hearing.

                                    III.   CONCLUSION

         We DENY Mr. Strickland’s petition for a COA and we DISMISS this matter.




                                                Entered for the Court


                                                Carolyn B. McHugh
                                                Circuit Judge


                                               12